      Case 2:20-cv-00667-JNP Document 8 Filed 12/23/20 PageID.24 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 MADISON ANDREWS, THOMAS EARL
 ANDREWS, and THOMAS E. ANDREWS                       ORDER ADOPTING IN PART REPORT
                                                      AND RECOMMENDATION
        Plaintiffs,

 v.                                                   Case No. 2:20-cv-00667-JNP

 RUTHELLEN SHEFLIN-ANDREWS, et al.,                   District Judge Jill N. Parrish

        Defendants.



         The plaintiffs in this case, Madison Andrews, Thomas Earl Andrews, and Thomas E.

Andrews, filed motions for leave to proceed in forma pauperis. ECF Nos. 1, 2, 3. Magistrate Judge

Bennett issued a Report and Recommendation on the motions. ECF No. 5. He recommended that

this court deny the motions to proceed in forma pauperis and allow the plaintiffs 14 days to pay

the filing fee for this action. Thomas E Andrew responded to the Report and Recommendation. He

stated that he did not oppose Judge Bennett’s recommendation to deny the motions, but he

requested 60 days to pay the filing fee. The other plaintiffs did not object to the Report and

Recommendation.

         The court ADOPTS IN PART the Report and Recommendation. Because no plaintiff

objected to the report, the court DENIES each of the motions to proceed in forma pauperis. ECF

Nos. 1, 2, 3. But the court shall allow the plaintiffs additional time to pay the filing fee for this

action. The plaintiffs shall have until February 12, 2021 to pay the fee. If they fail to pay the fee

in full by this date, the court shall dismiss this action.
Case 2:20-cv-00667-JNP Document 8 Filed 12/23/20 PageID.25 Page 2 of 2




        DATED December 23, 2020.

                                   BY THE COURT



                                   ______________________________
                                   Jill N. Parrish
                                   United States District Court Judge




                                     2
